Mr. Ciitef Justice Waite
delivered the opinion of the court.
From the evidence in this ease we find:
1. That the trust deed from Flewellyn to Shorter was duly executed and delivered. Under the ruling of the Supreme Court of Georgia in Dinkins v. Moore, 17 Ga. 62, there was sufficient proof of delivery to authorize the record.
2. That the deed, when executed and delivered, had upon it internal revenue stamps to the amount of thirty dollars, which was all that was required.
3. That the deed, including the stamp, was properly recorded, March 15, 1867. And —
4. That at the time of the advertisement for sale under the trust deed there was no newspaper published in Quitman County, and that the Cuthbert Appeal had a general circulation in that county.
There is no dispute but that upon this state of facts the decree below must be affirmed, and it is consequently so ordered.

Affirmed.